Citation Nr: 0844028	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  06-16 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right hallux 
limitus with onychomycosis.

2.  Entitlement to service connection for bilateral hip pain.

3.  Entitlement to service connection for low back pain.

4.  Entitlement to service connection for lumbar disc disease 
status post L5-S1 laminectomy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1978 to April 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2005 and March 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.

The issues of entitlement to service connection for low back 
pain and entitlement to service connection for lumbar disc 
disease status post L5-S1 laminectomy are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The preponderance of the medical evidence shows that the 
veteran's right great toe hallux limitus with onychomycosis 
is not related to service or to an incident of service 
origin.

2.  The veteran is not currently diagnosed with a hip 
condition shown to be related to his military service.


CONCLUSIONS OF LAW

1.  Right great toe hallux limitus with onychomycosis was not 
incurred in service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2008).

2.  A bilateral hip condition was not incurred in service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1137; 38 
C.F.R. § 3.303.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that a veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

The Court of Appeals for Veterans Claims (Court) has also 
held that where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); see 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Federal Circuit has also recognized the Board's "authority 
to discount the weight and probity of evidence in light of 
its own inherent characteristics and its relationship to 
other items of evidence."  Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A. Right Hallux Limitus with Onychomycosis.

The veteran seeks entitlement to service connection for right 
great toe hallux limitus with onychomycosis.  The veteran's 
service medical records reveal that in August 1978 the 
veteran was treated for a smashed right great toe.  Upon 
examination at separation from service in March 1983, the 
veteran was not noted to have any toe conditions.

Post service treatment records reveal that the veteran was 
treated by VA for hallux limitus and onychomycosis in August 
2005.  The veteran was diagnosed with hallux limitus and 
onychomycosis 1-10.  The veteran has received treatment for 
his foot conditions at VA since August 2005.

In March 2006 the veteran was afforded a VA Compensation and 
Pension (C&P) examination.  The veteran indicated that he has 
constant joint pain in the right big toe.  He denied weakness 
of the toe.  The veteran reported that he has stiffness, 
swelling, but no heat in his right big toe.  He stated that 
his toe pain flares up with walking and standing and that he 
is easily fatigued.  The veteran was reported not to have had 
any surgery on his right big toe and that he does not wear 
corrective shoes, shoe inserts, or braces.  He stated that he 
can drive a regular car but can no longer drive a truck.  
Physical examination revealed a range of motion of the right 
great toe of 10 degrees of dorsiflexion and 30 degrees of 
plantar flexion.  There was tenderness to palpation over the 
great toe laterally.  There was no edema, instability, or 
weakness.  The veteran's gait was normal when using the cane 
and there were no calluses, breakdown, or unusual shoe wear 
on examination of the shoes.  Posture on standing, 
supination, and pronation was normal.  The veteran did not 
have any hammertoes, high arch, clawfoot, or other deformity.  
There were no flat feet.  There was no increase in pain, 
fatigue, or weakness with repetitive motion.  The veteran was 
diagnosed with onychomycosis of all toenails and hallux 
limitus of the right great toe.  The examiner rendered the 
opinion that the veteran's current right hallux limitus and 
onychomycosis were not related to the veteran's service 
including the veteran's in-service toe complaints and 
treatment.

In a private treatment note, dated in May 2006, the veteran 
reported that he had experienced right great toe pain since 
dropping a 55 gallon drum on his toe in service in 1978.

The veteran received treatment from a private podiatrist for 
his toe conditions from July 2006 to January 2007; however, 
the private podiatrist did not render an opinion regarding 
the etiology of the veteran's current toe conditions.

In light of the evidence, the Board finds that entitlement to 
service connection for right hallux limitus and onychomycosis 
is not warranted.  The veteran was treated twice for toe 
conditions in service, including a smashed right great toe in 
August 1978.  Upon examination at separation from service in 
March 1983, no toe conditions or foot conditions were 
reported.

The post-service medical records reveal that the veteran 
first sought treatment for his toe conditions at the VA 
Medical Center in August 2005, more than 22 years after 
separation from service.  This significant lapse in time 
between service and post-service medical treatment is 
significant evidence against the claim.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000) (Determining that  a 
significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim.).

After examination in March 2006, the veteran's current toe 
conditions were not found to be related to the veteran's 
service or, in particular, his in-service toe condition and 
treatment.  As such, the Board must deny the veteran's claim 
of entitlement to service connection for right hallux limitus 
and onychomycosis.

In reaching the decision above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to service connection 
for right hallux limitus and onychomycosis, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

B. Bilateral Hip Pain.

The veteran seeks entitlement to service connection for 
bilateral hip pain.  The veteran's service medical records do 
not reveal any complaint, diagnosis, or treatment for any hip 
condition.  Upon examination at separation from service in 
March 1983, the veteran was not noted to have any hip pain or 
condition or any musculoskeletal condition.

Post service medical records reveal that the veteran has 
complained of hip pain since September 1988.  However, the 
Board notes that the veteran has never been diagnosed with 
any hip condition.

The Board notes that pain alone does not in and of itself 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999).

Congress has specifically limited entitlement to service-
connected benefits to cases where there is a current 
disability.  In the absence of proof of a present disability, 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  As such, the Board finds that 
entitlement to service connection for bilateral hip pain is 
not warranted.

In reaching the decision above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to service connection 
for bilateral hip pain, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the appellant in September 2004 and September 2005 
that fully addressed all notice elements and was sent prior 
to the initial AOJ decisions in these matters.  The letters 
informed the appellant of what evidence was required to 
substantiate the claims and of the appellant's and VA's 
respective duties for obtaining evidence.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, although the 
notice provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claims, such error was harmless given that 
service connection is being denied, and hence no rating or 
effective date will be assigned with respect to this claimed 
conditions.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records dated July 2004 to February 2008.  The veteran 
submitted private treatment records from Dr. L.V., dated 
February 2005 to August 2006; White-Wilson Medical Center, 
dated in November 2004; Baptist Hospital, dated September 
1993 to June 2006; Dr. J.R., dated in May 2006; Sts. Mary and 
Elizabeth Hospital, dated in January 1987; Tri-County 
Hospital, dated September 1988 to April 1989; North Park 
Hospital, dated in July 1994; Rhea Medical Center, dated 
September 1993 to August 1995; Crossville Medical Group, 
including Dr. J.S., dated March 1998 to June 1999; Dr. T.M, 
dated January 1998 to April 1999;  Rowen Chiropractic, dated 
October 1996 to February 1997; Cumberland Medical Center, 
dated in January 1998; Dr. O.B., dated August 1995 to 
December 1997; Dr. J.F., dated in May 1999; Dr. G.T., a 
podiatrist, dated July 2006 to February 2007; and Dr. A.S., 
dated November 2006 to December 2007.  The veteran has 
submitted records of his Tennessee disability and Social 
Security Administration disability determinations.  The 
appellant was afforded a VA medical examination in March 2006 
regarding his foot condition.

The Board notes that the veteran has not been afforded an 
examination regarding his claim of entitlement to service 
connection for bilateral hip pain.  In determining whether 
the duty to assist requires that a VA medical examination be 
provided or medical opinion obtained with respect to a 
veteran's claim for benefits, there are four factors for 
consideration.  These four factors are:  (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is 
evidence establishing that an event, injury, or disease 
occurred in service, or evidence establishing certain 
diseases manifesting during an applicable presumption period; 
(3) whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).  

In this case there is no evidence that the veteran was 
treated for complaints of bilateral hip pain while in service 
and there is no evidence that the veteran is currently 
diagnosed with any hip condition.  As such, the Board finds 
that an examination in regard to the veteran's claimed 
bilateral hip condition is not necessary.

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for right hallux limitus with 
onychomycosis is denied.

Service connection for bilateral hip pain is denied.


REMAND

The veteran seeks entitlement to service connection for low 
back pain and lumbar disc disease status post L5-S1 
laminectomy.  The veteran contends that he has had back pain 
and a back condition since service.

The veteran's service medical records reveal that the veteran 
was treated on numerous occasions for low back pain while in 
service.  Upon examination at separation from service in 
March 1983 the veteran was not noted to have any low back 
conditions and his musculoskeletal system was noted to be 
normal.

Subsequent to service, in January 1987, the veteran underwent 
a discectomy.  The veteran's post service medical records 
indicate that the veteran injured his back in October 1986 
while raising an overhead door at work.  The veteran has been 
receiving Social Security Disability Insurance benefits since 
July 1988 due to his back condition.

The Board notes that the veteran has not been afforded a VA 
examination in regard to his current back condition and no 
opinion has been obtained regarding whether the veteran's 
current back conditions are related to his complaints and 
treatment for low back pain while in service.  The Board 
observes that under 38 U.S.C.A. § 5103A(d)(2), VA must 
provide a medical examination and/or obtain a medical opinion 
when there is:  (1) competent evidence that the veteran has a 
current disability (or persistent or recurrent symptoms of a 
disability); (2) evidence establishing that he suffered an 
event, injury or disease in service or has a disease or 
symptoms of a disease within a specified presumptive period; 
(3) an indication the current disability or symptoms may be 
associated with service; and (4) there is not sufficient 
medical evidence to make a decision.  See Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

In this case, the Board acknowledges that the veteran was 
treated for complaints of low back pain while in service, 
subsequently underwent a discectomy in January 1987, and 
indicates that he has had back pain and a back condition 
since service.  As such, the Board has no discretion and must 
remand the veteran's back claims for the veteran to be 
provided a VA C&P examination and for an opinion to be 
rendered regarding whether the veteran's current back pain 
and condition are related to the veteran's active service.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded an 
examination to assess his claims for 
service connection for back pain and 
lumbar disc disease status post L5-S1 
laminectomy.  The claims folder must be 
made available to the examiner.  The 
examiner is asked to provide an opinion 
whether it is at least as likely as not 
that the veteran's back pain and/or 
lumbar disc disease status post L5-S1 
laminectomy is related to or had its 
onset in service.  The examiner must 
comment upon the veteran's reports of 
continuity of symptomolgy since service 
and the veteran's post service back 
injury.  A complete rationale for all 
opinions expressed must be provided.

2.  Thereafter, readjudicate the 
veteran's claims.  If the benefits sought 
on appeal are not granted in full, the 
veteran and his representative should be 
issued a supplemental statement of the 
case and provided an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


